DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 22-23, 25, 27, 30, 36, 41-44 in the reply filed on 08/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22, 25, 27, 36, 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee [US 20050277223] in view of Olsen [US 20050260357].
Claim 22: Lee teaches a method for forming a metal oxide by vapor deposition [abstract], wherein the method comprises b) supplying to a substrate at least one compound of Formula 1 in the gaseous phase as recited in claim 22 [0026; 0052], c) purging the substrate with a purge gas [0028], d) supplying the substrate an oxygen source in the gaseous phase [0028], e) purging the substrate with purge gas [0028], and repeating steps b) through e) until a desired thickness of metal oxide is formed [0065]. However, Lee does not appear to teach pretreating the substrate with functional OH groups. Olsen is provided.
Olsen teaches a substrate may be pretreated before depositing an dielectric (oxide) layer in order to be terminated with a variety functional groups such as hydroxyls (OH) [0049]. It would have been obvious to one of ordinary skill in the art to pretreat the substrate with OH functional groups since Olsen teaches this type of pretreatment is especially useful prior to depositing dielectric (oxide) layer with an ALD process or CVD process [0049]. 
Claims 25, 27 and 36: Lee teaches at least one claimed compound meeting the limitations of claims 25, 27 and 36 [0026; 0052].
Claim 42: Lee teaches the oxygen source is selected from O2 and O3 [0062].
Claims 43-44: Lee teaches the deposition is atomic layer deposition [title], where it would have been obvious to one of ordinary skill in the art that atomic layer deposition (ALD) is a type of chemical vapor deposition (CVD). Alternatively, Lee teaches CVD and ALD are both operable for depositing a metal oxide layer using the claimed precursor of claim 22 [0011-0012].

 Claim(s) 23 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Olsen as applied to claim 22 above, and further in view of Burton [SiO2 Atomic Layer Deposition using Tris(dimethylamino)silane and hydrogen peroxide studied by in Situ Transmission FTIR Spectroscopy].
Teaching of the prior art is aforementioned, where Lee does teach the metal oxide can include Si [0051], but Lee does not appear to explicitly teach M from formula 1 is Si and comprises the claimed Markush group of R1 and R2 in claim 41. Burton is provided.
Claims 23 and 41: Burton, directed to ALD of SiO2 [title], teaches other Si containing of the claimed Formula 1 with Markush groups of claim 41 is another operable ALD precursor for depositing SiO2 as a dielectric material [abstract; intro; pg 8251]. It would have been obvious to one of ordinary skill in the art to use the silicon precursors taught by Burton for ALD to deposit an oxide film since Burton teaches these precursors are efficient for depositing such films using ALD [pg 8250-8251].

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Olsen as applied to claim 25 above, and further in view of Heys [WO 2009155507].
Teaching of the prior art is aforementioned, but does not appear to teach Y is selected from the claimed Markush group in claim 30. Heys is provided.
Claim 30: Heys teaches using pyrrolyl-based organometallic precursors for vapor deposition [0002], wherein such modified organometallic precursors have shown to have at least one of improved thermal stability, higher volatility, increased deposition rates and high permittivity [0012].
It would have been obvious to one of ordinary skill in the art to modify the organometallic precursor to include pyrrolyl so as to improve some precursor characteristics. 

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Olsen as applied to claim 25 above, and further in view of Chandra [EP2650399].
Teaching of the prior art is aforementioned, but does not appear to teach Y is selected from the claimed Markush group in claim 30. Chandra is provided.
Claim 30: Chandra teaches exemplary amino groups linked to a nitrogen atom can include pyrrolyl [0027] for organometallic ALD precursors [abstract]. It would have been obvious to one of ordinary skill in the art to modify the compound to include pyrrolyl since Chandra teaches pyrrolyl is a known amino group used for organometallic precursors depositing oxide films. 

Conclusion
Claim 22-23, 25, 27, 30, 36, 41-44 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/               Primary Examiner, Art Unit 1715